             Case 5:19-cr-00521-BLF Document 67 Filed 03/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


                                     CRIMINAL MINUTES

Date: March 23, 2021           Time: 3 hours, 21 minutes     Judge: Beth Labson Freeman
Case No.: 19-cr-00521-         Case Name: UNITED STATES v. Clarence Peter Chan (P/NC)
BLF-1

Attorney for Plaintiff: Scott Simeon
Attorney for Defendant: John Forsyth

 Deputy Clerk: Lili Harrell                      Court Reporter: Summer Fisher


                                         PROCEEDINGS
EVIDENTIARY HEARING – Held

10:04 – Call to order
10:20 - Government Witness Chris Correia
         Direct examination
 10:31 – Cross-examination
 10:41 - Witness excused
10:42 - Government Witness Yolanda Clausen
         Direct examination
 10:46 – 11:33 Government’s Exhibit Nos. 11, 7, 5, 6
                 Defendant’s Exhibits G, H, D
11:54 - Redirect
12:00 - Recess
12:18 - Court reconvenes
         Government Witness Sgt. Adrian Moore
         Direct examination
12:32 - 12:53 Government’s Exhibit Nos. 8
                 Defendant’s Exhibits A, B
12:53 - Cross examination
1:27 - Redirect
         Witness excused
1:30 - Evidence concludes
1:43 - Court adourns

Court to consider all of the evidence submitted. Exhibits identified have been admitted.
Case set for May 4, 2021, at 9:00 a.m. for Status by Zoom webinar.

EXCLUDABLE DELAY from 3/23/2021 to 5/4/2021 for effective preparation of counsel.
